In a negligence action to recover damages for personal injuries, (1) defendant Robert Richard Benoit appeals from so much of a judgment of the Supreme Court, Nassau County, entered August 1, 1972, as is against him in favor of plaintiff Sarah A. McLaughlin, upon a jury verdict of $7,500, and in favor of plaintiff Margaret Pearson, upon a jury verdict of $57,000; and (2) defendants Massapequa Fire District, Massapequa Volunteer Fire Department and Robert Wernersbach appeal from the entire judgment, which, in addition to the above-mentioned provisions, as against these defendants and in favor of plaintiff Margaret Pearson, upon a jury verdict of $80,000. Judgment reversed insofar' *609as it is in favor of plaintiff Sarah A. McLaughlin, on the law, and new tidal granted as between said plaintiff and defendant Robert Richard Benoit, limited to the issue of damages, with costs to abide the event, unless, within 30 days after entry of the order to be made hereon, said plaintiff shall serve and file in the office of the clerk of the trial court a written stipulation consenting to reduce the verdict in her favor to $3.500 and to the entry of an amended judgment in accordance therewith, in which event the judgment as to her, as so reduced and amended, is affirmed, without costs. Judgment reversed insofar as it is in favor of plaintiff Margaret Pearson ¿gainst defendant Robert Richard Benoit, on the law, and new trial granted as between said parties, limited to the issue of damages, with costs to abide the event, unless, within 30 days after entry of the order to be made hereon, said plaintiff shall serve and file in the office of the clerk of the trial court a written stipulation consenting to reduce the verdict in her favor against said defendant to $37,500 and to the entry of an amended judgment in accordance therewith, in which event the judgment as between said parties, as so reduced and amended, is affirmed, without costs. Judgment reversed insofar as it is in favor of plaintiff Margaret Pearson against defendants Massapequa Fire District, Massapequa Volunteer Fire Department and Robert Wernersbach, on the law, and new trial granted as between said parties, limited to the issue of damages, with costs to abide the event, unless, within 30 days after entry of the order to he made hereon, said plaintiff shall serve and file in the office of the clerk of the trial court a written stipulation consenting to reduce the verdict in her favor against said defendants to $52,500 and to the entry of an amended judgment in accordance therewith, in which event the judgment as between said parties, as so reduced and amended, is affirmed, without costs. No questions of fact were presented on these appeals. In our opinion the verdicts in favor of plaintiffs were excessive to the extent indicated herein. Munder, Acting P. J., Latham, Gulotta, Christ and Benjamin, JJ., concur.